Digitally signed by
                                                                        Reporter of Decisions
                                                                        Reason: I attest to the
                       Illinois Official Reports                        accuracy and integrity
                                                                        of this document
                                                                        Date: 2021.02.03
                                                                        16:38:23 -06'00'
                               Appellate Court



                  People v. Nelson, 2020 IL App (1st) 151960



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            GERALD NELSON, Defendant-Appellant.



District & No.     First District, Third Division
                   No. 1-15-1960



Filed              March 31, 2020



Decision Under     Appeal from the Circuit Court of Cook County, No. 06-CR-25136; the
Review             Hon. Allen F. Murphy, Judge, presiding.



Judgment           Reversed and remanded.


Counsel on         James E. Chadd, Patricia Mysza, and S. Emily Hartman, of State
Appeal             Appellate Defender’s Office, of Chicago, for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg
                   and Marci Jacobs, Assistant State’s Attorneys, of counsel), for the
                   People.



Panel              PRESIDING JUSTICE ELLIS delivered the judgment of the court,
                   with opinion.
                   Justices McBride and Cobbs concurred in the judgment and opinion.
                                             OPINION

¶1       In January 2001, seven-month-old Gerelle Nelson suffered a catastrophic neurological
     collapse. The attending pediatricians concluded that he must have been violently shaken by the
     caregiver who was with him at the onset of his symptoms. Confronted with this classic
     diagnosis of “shaken baby syndrome” (the forerunner of “abusive head trauma”), Gerelle’s
     father, defendant Gerald Nelson, confessed that he shook Gerelle—not in malice but in
     frustration—when Gerelle would not stop crying.
¶2       Defendant pleaded guilty to aggravated battery of a child. As the charge implies, Gerelle
     had survived the trauma. But his injuries and resulting motor deficits were profound and largely
     irreversible. Gerelle suffered from spastic quadriplegic cerebral palsy.
¶3       In April 2006—more than five years after he sustained his injuries, and while defendant
     was in prison—Gerelle was found facedown in a pillow. He had suffocated to death. As for
     how Gerelle wound up in these fateful circumstances, an event no witness claimed to see, the
     State took the position that he must have rolled over while sleeping.
¶4       The State charged defendant with Gerelle’s murder. On the issue of causation, the State’s
     theory was that defendant’s conduct over five years earlier of shaking the baby caused the
     injuries that left Gerelle unable to lift his head from the pillow and thus vulnerable to
     suffocation, in what would have been fairly benign circumstances for a normally developed
     near-six-year-old child. In this way, defendant’s conduct was a contributing cause of Gerelle’s
     death.
¶5       A key defense argument at trial was that the State’s own evidence gave rise to a question
     of supervening causation. Specifically, the State’s theory of how Gerelle wound up in this
     compromised position—he rolled over in his sleep—was contradicted by his mother’s
     testimony that he was unable to roll over (or walk, or crawl, or sit up) on his own. Thus, the
     State now had to prove, beyond a reasonable doubt, that no supervening cause was responsible
     for Gerelle’s tragic death. And the State failed to carry that burden. Or so the defense argued.
¶6       On appeal, defendant argues (among other things) that the trial court misunderstood the
     law of supervening causation. We agree. In our view, what the trial court failed to grasp was
     precisely the point that defense counsel tried to hammer home during closing argument: that it
     was the State’s burden to prove the absence of a supervening cause of death beyond a
     reasonable doubt. Our review of the record convinces us that this error was not harmless. We
     reverse and remand for a new trial.

¶7                                       BACKGROUND
¶8                                                I
¶9       In late January 2001, Gerelle Nelson was a seemingly healthy seven-month-old baby. He
     lived in Sauk Village with his father, defendant Gerald Nelson; his mother, Belinda Michelle
     Nelson (following the parties’ general practice in the trial court, we will call her Michelle);
     and his half-sister, Brianna Simpson, Michelle’s daughter from a past relationship. Michelle
     worked day shifts, and defendant worked night shifts. They divided responsibility for Gerelle’s
     care accordingly, leaving him in the care of six-year-old Brianna, for a time, when Michelle
     would have to leave for work in the morning before defendant returned home.



                                                -2-
¶ 10       Such were the circumstances on the morning of January 29, 2001. Michelle left for work
       around 6:30 a.m. Gerelle was asleep in his crib. Defendant came home from work about an
       hour later, took Brianna to school, shoveled the driveway, and went inside to change Gerelle’s
       diaper. Around 9:30 a.m., he called 911 to report that Gerelle was not breathing. The first
       responders found defendant holding a listless Gerelle in his arms. They revived Gerelle with
       cardiopulmonary resuscitation and took him to St. Margaret Mercy Hospital in Indiana.
¶ 11       Defendant initially told the police, in sum, that he woke Gerelle and put him down on the
       floor to change his diaper. The phone rang, and defendant left Gerelle’s room to answer it. In
       the kitchen, defendant decided not to take the call after all; instead, he prepared a bottle and a
       bowl of baby cereal for Gerelle. But all the while, Gerelle had been crying, so defendant went
       back to check on him. He found Gerelle with a plastic bag over his face. Defendant had put
       that bag on the floor, alongside the other supplies for changing Gerelle, to use as a receptacle
       for the dirty diaper. Defendant took the bag off Gerelle’s face and saw that he was not
       breathing. Defendant tried to revive him for about 15 minutes, to no avail, and then called 911.
¶ 12       While Gerelle was being treated in the hospital, the police investigated the scene. On the
       floor in Gerelle’s room, they found a fresh diaper and clothing, wipes and baby powder, and a
       plastic bag with “some kind of substance spot” on it that looked like saliva. (There is no
       evidence that the substance was ever tested.) In the kitchen, they found a prepared bottle of
       formula and a cup of baby cereal. The caller identification showed that the last incoming call
       was received at 9:21 a.m. Defendant’s 911 call was received at 9:37 a.m., 16 minutes later.
¶ 13       Dr. Troy Shaffer, an emergency physician at St. Margaret Mercy Hospital, treated Gerelle
       for hypoxia and acute respiratory failure. This diagnosis was based on the history conveyed by
       defendant and on Gerelle’s presenting symptoms—minimal spontaneous respirations and a
       need for mechanical ventilation, unreactive pupils, and a lack of purposeful movements. In
       short, he was unresponsive but with no external signs of trauma. Of particular concern,
       however, was his decerebrate posturing, meaning that his muscles were locked in a position
       that could indicate a severe brain injury. Dr. Shaffer recognized that Gerelle would need a
       higher level of care than a local hospital could provide. When Gerelle was stabilized—that is,
       in critical condition but likely to survive transport—he was taken by ambulance to Children’s
       Memorial Hospital in Chicago.
¶ 14       There, Gerelle was examined and treated by an interdisciplinary team of physicians, led by
       Dr. Amy Goldberg, a fellow in child abuse pediatrics working under the supervision of Dr.
       Emily Flaherty. Between January 29 and February 1, 2001, the team performed a battery of
       neurological, ophthalmic, radiological, and other tests on Gerelle. Many of the salient findings
       were presented at defendant’s trial, in extensive, often technical, and sometimes contested
       expert testimony. Suffice it to say, for our purposes here, that those findings included a parietal
       fracture in Gerelle’s skull, a subdural hematoma, and bilateral cerebral and retinal
       hemorrhaging.
¶ 15       These injuries, Dr. Goldberg and the other treating physicians believed, could not be
       explained by a hypoxic event like suffocating on a plastic bag. After considering and ruling
       out several differential diagnoses, they concluded that Gerelle had “shaken baby syndrome,”
       the prevailing diagnosis of exclusion at the time.
¶ 16       On February 1, 2001, Dr. Goldberg told Detective Cates that Gerelle’s injuries were the
       result of being shaken. Detective Cates confronted defendant about Gerelle’s skull fracture and
       retinal hemorrhaging. Defendant held fast to his account of events. He denied that he shook

                                                    -3-
       Gerelle and insisted that he would never intentionally hurt his son. But he could not explain
       how Gerelle’s skull was fractured. Defendant was taken into custody. Later that day, he agreed
       to give a written statement.
¶ 17       Defendant said in his statement that Gerelle would not stop crying. While changing his
       diaper, defendant lifted him by the arms and shook him back and forth for 30 seconds. Gerelle’s
       eyes rolled back in his head, and he stopped breathing. Defendant tried at first to resuscitate
       Gerelle and then called 911 after his efforts were unsuccessful. He never meant to hurt Gerelle
       and was sorry for shaking him so hard. Defendant also said that he lied about finding a plastic
       bag over Gerelle’s face because he was scared.
¶ 18       More than four years later, on August 15, 2005, defendant pleaded guilty to aggravated
       battery of a child. The stipulated factual basis of the plea, which was admitted into evidence at
       defendant’s murder trial, stated that defendant “admitted that he was watching the baby alone,
       the baby was crying. He was frustrated, he shook the baby for approximately 30 seconds, and
       the baby’s eyes rolled back in its head.”
¶ 19       While the aggravated battery case was pending, the judge concluded that he “didn’t see
       [defendant] as a threat” and thus allowed him supervised visitation with Gerelle and Michelle.
       This ongoing “family structure” and other substantial mitigating factors convinced the judge
       to impose the minimum prison sentence of six years.

¶ 20                                                 II
¶ 21       Meanwhile, Gerelle had been diagnosed with cerebral palsy as a result of his injuries. In
       mid-February 2001, he was discharged from Children’s Memorial Hospital into the care of Dr.
       Charles Sisung at the Rehabilitation Institute of Chicago. After Gerelle returned home with his
       mother, Dr. Sisung continued to provide outpatient therapy to Gerelle.
¶ 22       In his stipulated testimony, Dr. Sisung stated that Gerelle suffered from quadriplegia,
       muscle spasticity and contracture, seizures, and very limited motor control and cognitive
       function. Dr. Sisung last saw Gerelle in March 2006. He was at his “most improved state” at
       that time, but he still “lacked significant motor control and had decreased mobility.” He could
       not walk or crawl on his own, but he could hold a toy in his right hand. Dr. Sisung prescribed
       muscle relaxers for Gerelle’s spasticity. Another physician prescribed seizure medication.
¶ 23       Michelle elaborated in her testimony on Gerelle’s physical and intellectual abilities. In
       early 2006, as he approached his sixth birthday, Gerelle could not walk, crawl, or even sit up
       on his own. He was limited in what he could do with his arms or legs. He could express himself
       through sounds but otherwise had a minimal vocabulary. Michelle described Gerelle’s seizures
       as mild and not violent: Gerelle would “extend his arms out a little bit and just retract them
       back. And his eyes would roll back a little bit.” In any event, Gerelle was no longer taking
       seizure medication, but he was still taking the muscle relaxers prescribed by Dr. Sisung for
       spasticity.
¶ 24       Gerelle was also prescribed braces for his arms and legs. Dr. Scott Denton, the medical
       examiner who conducted Gerelle’s autopsy, described the leg braces as orthopedic braces used
       to prevent flexure contractures of the legs. They consisted of a pair of inner braces, worn day
       and night, each running the length of one leg and helping to keep that leg straight, and one
       outer foam brace, worn only at night, that wrapped around both legs and bound them tightly
       together, further restricting any movement. Dr. Denton explained that the purpose of the


                                                   -4-
       braces, and of keeping Gerelle’s legs straight, was to prevent additional muscle atrophy, which
       would have further dimmed Gerelle’s prospects for recovering some use of his limbs.
¶ 25       Michelle described the arm braces as foam braces that went around the elbow, with a steel
       plate inside. Gerelle’s arms were typically locked at 90-degree angles, and the braces were
       meant to straighten his arms and prevent him from putting his hands in his mouth. Unlike the
       leg braces, the arm braces are not depicted in any of the autopsy or crime-scene photos.
¶ 26       Defense counsel asked Michelle, “When [Gerelle] had those leg braces and arm braces on,
       did he have the ability to roll over in any way,” and “Did you ever see him with the ability to
       roll over when he had those braces on?” Both times, Michelle answered “no.”
¶ 27       It was against this backdrop that Michelle put Gerelle to bed on April 22, 2006. Michelle
       had recently purchased a wood-framed bed for Gerelle, which she described as a “toddler bed,”
       but she had not yet assembled it. Michelle initially testified, on direct examination, that she
       was not sure whether she “had any bed rails” for it. On cross-examination, she testified that
       the bed came with rails but they were still in the box and that the function of the rails, when
       installed on the side of the bed, was to keep anyone in the bed from rolling off. Instead of the
       bed rails, Michelle put a large body pillow next to the bed. That way, she said, “If [Gerelle]
       did scoot out of the bed, so it would brace his fall so he wouldn’t hurt himself.”
¶ 28       Michelle testified that she put Gerelle to bed around 8 p.m. She gave him his muscle
       relaxer, put his arm and leg braces on, and laid him on his back, in the center of the bed. She
       returned to check on him the next day, sometime around 10 a.m., she thought—or so she
       testified. The timing of her daughter’s 911 call suggested that she checked on Gerelle closer to
       noon, or about 16 hours after she had put him to bed.
¶ 29         Michelle found Gerelle “[f]ace down on the pillow” next to the bed. She could not recall
       where his legs were, but she “assume[d]” they were “on the side of him like alongside the bed.”
       And she described his body as “just kind of layed [sic] on the side.” His body was cold.
       Michelle screamed, pulled him up, and set him down again on the bed. The rest was a “blur,”
       as Michelle described herself as a “wreck” at the time.
¶ 30       Michelle surmised that Brianna must have called 911 after hearing her scream. That call
       was received at 12:27 p.m. Then-sergeant Rebecca Sailsbery was the first to respond. Brianna,
       then around 11 years old, showed her to Gerelle’s bedroom, where Michelle was sitting on the
       bed, next to Gerelle, and crying.
¶ 31       Gerelle was on his back and wearing a leg brace. His body was cold, he had no pulse, and
       he did not appear to be breathing. His arms—as also depicted in the crime-scene photos—were
       raised, stiff, and locked in a flexed position. He was not wearing his arm braces.
¶ 32       The crime-scene photos also depict Gerelle’s mattress. It is evidently an adult-sized (most
       likely a full-size) mattress, laid on the floor, without bed rails or a frame. There is a pillow
       centered at the head of the mattress, in the usual place, for Gerelle’s head. One side of the
       mattress is pushed against the wall; the other side has a large pillow, made of velour or some
       similar material, abutting it. The autopsy report lists its dimensions as 37 by 14 by 11 inches.
¶ 33       One spot in the pillow caught Sgt. Sailsbery’s attention because it looked “different than
       the rest.” It was an “oval” indentation, in “[t]he shape of a mouth,” with an apparent
       “substance” on it. Dr. Denton, who examined the pillow at Gerelle’s autopsy, described the
       “substance” as dried mucus, saliva, or fluid (of some sort) that accompanied an “impression



                                                  -5-
       mark of someone’s face.” The crime-scene photos depict the oval; no other indentations on the
       pillow are evident.
¶ 34       Gerelle’s autopsy revealed no bed sores or similar evidence of neglect in his care. Dr.
       Denton testified that Gerelle died with his elbows flexed and locked in the “abnormal position”
       already described, and with his fingers tightly clenched. This position could have been the
       result of his muscle atrophy and, thus, the typical position of his arms, or if his arms were not
       usually in this position, it could have resulted from a seizure or asphyxia. Gerelle was tested
       for traces of his prescribed muscle relaxer; the autopsy report, which was received into
       evidence, indicates that none were detected.
¶ 35       Based on his physical findings alone, Dr. Denton explained, it would have been “very
       difficult” to determine the cause of Gerelle’s death. For that purpose, he had to rely heavily on
       “history and context,” especially Michelle’s statements to investigators about the
       circumstances in which Gerelle’s body was found.
¶ 36       As conveyed to Dr. Denton, Michelle told investigators that Gerelle was “face down” and
       “off the edge of a bed on [a] body pillow that was next to the bed.” Dr. Denton inferred that
       Gerelle was “at an angle with his face in [the] area” of the pillow that had an impression and
       dried fluid. In other words, he must have been “face down with basically the contact of his
       face, mouth and nose against the body pillow and his legs were up on the bed which were in a
       brace.”
¶ 37       Based on these circumstances and physical findings, Dr. Denton ruled that the immediate
       cause of death was positional asphyxia: Gerelle suffocated to death in the pillow. But a child
       of Gerelle’s age could normally “roll over” and remove his face from a pillow to avoid
       suffocating. Dr. Denton thus inquired as to “what would cause [Gerelle] to go from the bed to
       being in this compromised position where he can’t free himself or breathe.”
¶ 38       In the first instance, Dr. Denton concluded, Gerelle could not free himself from the body
       pillow because his legs were locked in place by his braces: “So if the history is he’s sleeping
       and these are used at night and he rolls off the bed and he would be fixed with this device on
       his legs, he could not extricate himself from that position.”
¶ 39       Dr. Denton then took the cause-of-death inquiry one step further. The autopsy revealed that
       Gerelle had sustained significant “older injuries” to his brain, which themselves required an
       explanation; that explanation, in turn, might help to explain his lack of mobility and resulting
       vulnerability to suffocation in these circumstances.
¶ 40       To this end, Dr. Denton removed and examined Gerelle’s brain in collaboration with a
       neuropathologist. He also reviewed Gerelle’s extensive medical history, including the findings
       made by Dr. Goldberg’s team in the days immediately following Gerelle’s neurological
       collapse. In sum, Dr. Denton concurred that Gerelle’s old injuries were not consistent with
       asphyxia alone but rather were the result of “rotational acceleration injury”—often said to be
       the telltale sign of a shaken baby—and accompanying “blunt head trauma.”
¶ 41       The complete cause of death was thus a “series.” First, Gerelle died of asphyxia because
       he was in a “compromised position.” Second, that compromised position was the result of his
       old cerebral injuries. Although Dr. Denton did not make this point explicitly, his testimony
       implied that Gerelle’s cerebral injuries resulted in his compromised position in two (related)
       ways: by directly causing his lack of motor control and by requiring him to sleep in leg braces



                                                   -6-
       that further restricted his mobility. Third, and finally, Gerelle’s cerebral injuries were the result
       of the head trauma he sustained in 2001.
¶ 42       Dr. Denton thus ruled Gerelle’s death a homicide—that is, a homicide by the person who
       had caused Gerelle’s head trauma. Based on this theory of causation and defendant’s admission
       that he shook Gerelle, the State charged him with intentional and strong-probability murder.
       See 720 ILCS 5/9-1(a)(1)-(2) (West 2006).
¶ 43       Defendant was convicted of those charges after a bench trial in 2015, 14 years after
       Gerelle’s injuries, and sentenced to 25 years in prison, with credit for the sentence he had
       served on his aggravated-battery plea.

¶ 44                                             ANALYSIS
¶ 45                                                  I
¶ 46       Defendant claims that the trial court misunderstood the law of supervening causation, one
       of the principal theories of defense presented at trial. In particular, he says, the court’s remarks
       on this issue, in ruling on his posttrial motion, rebut the usual presumption that the trial court
       understood the law. And that error, he says, deprived him of a fair trial.

¶ 47                                                  A
¶ 48        The due process clause requires the State to prove, beyond a reasonable doubt, every
       element included in the definition of the charged offense. In re Winship, 397 U.S. 358, 364
       (1970); Patterson v. New York, 432 U.S. 197, 210 (1977). One element of first degree murder
       is causation. 720 ILCS 5/9-1(a) (West 2006) (“[a] person who kills an individual *** commits
       first degree murder if, in performing the acts which cause the death”). And necessarily so: since
       liability for this offense arises from a prohibited result, the victim’s death, the offense
       inherently requires a causal link between that result and the defendant’s (or an accomplice’s)
       conduct. People v. Nere, 2018 IL 122566, ¶ 31 (citing 1 Wayne R. LaFave, Substantive
       Criminal Law § 6.4, at 628 (3d ed. 2018)).
¶ 49        The causation element of murder has two basic components: cause-in-fact and legal, or
       proximate, causation. Id. For intentional and strong-probability murder (we leave aside felony
       murder, which is a somewhat different matter), our supreme court has articulated these basic
       components of causation as follows.
¶ 50        First, a defendant’s conduct is a cause-in-fact if it was a contributing factor in, but not
       necessarily the sole or immediate cause of, the victim’s death. Id. ¶¶ 31-33; People v. Brackett,
       117 Ill. 2d 170, 176 (1987). Suppose, for example, that a victim dies of direct complications
       of injuries caused by the defendant’s attack. Those complications are the immediate cause of
       death. But the defendant’s conduct in injuring the victim was also a contributing factor in, and
       thus a cause-in-fact of, the death. See, e.g., People v. Amigon, 239 Ill. 2d 71, 77-80 (2010)
       (victim, quadriplegic as result of shooting, caught ordinary, usually nonthreatening respiratory
       infection and died of pneumonia, a common complication of quadriplegia); Brackett, 117 Ill.
       2d at 177-78 (attack left elderly defendant unable to accept feeding tube, swallow, or expel
       food from her trachea, resulting in her choking death when medical personnel tried to orally
       feed her).
¶ 51        Second, a contributing cause of the victim’s death is often—indeed, usually—a proximate
       or legal cause of death, too. See Amigon, 239 Ill. 2d at 77-80; Brackett, 117 Ill. 2d at 176-78.

                                                     -7-
       But not always or necessarily. Even if a defendant causes potentially fatal injuries, the victim’s
       death must “ ‘occur in a manner enough similar to’ ” the “ ‘manner which the defendant
       intended’ ” for the defendant’s conduct to count as the legal cause of the death. Nere, 2018 IL
       122566, ¶ 31. And the question is ultimately one of fairness: The causal link between the
       defendant’s conduct and the victim’s death must be sufficiently close “ ‘that the defendant may
       fairly be held responsible for the actual result.’ ” (Emphasis added.) Id. (quoting 1 Wayne R.
       LaFave, Substantive Criminal Law § 6.4(a), at 630-31 (3d ed. 2018)).
¶ 52       Thus, if some new causal factor, “ ‘completely unrelated to’ ” or unconnected with the
       defendant’s conduct, intervenes and brings about the victim’s death, that new factor will
       “relieve the defendant of criminal responsibility” for the death, notwithstanding the
       defendant’s original infliction of potentially fatal injuries. People v. Domagala, 2013 IL
       113688, ¶ 39; Brackett, 117 Ill. 2d at 176; Illinois Pattern Jury Instructions, Criminal, No. 7.15
       (4th ed. Supp. 2011) (hereinafter IPI Criminal 4th (Supp. 2011)). A third party’s gross
       negligence toward, or intentional “maltreatment” of, the victim are two (among other)
       examples of this kind of supervening, intervening, or superseding cause. Domagala, 2013 IL
       113688, ¶ 39.
¶ 53       As an aside, we do not accept the State’s assertion that only gross medical negligence can
       count as a supervening cause. While the cases cited all involve allegations of gross medical
       negligence, we are not aware of any case that expressly limits gross negligence, as a category
       of supervening cause, to “medical providers.” Nor do see any reason in principle for that
       limitation. Anyone who owes a duty of care can be grossly negligent in performing that duty
       and therefore can, in principle, be a supervening cause of another’s death.
¶ 54       We will have more to say about supervening causation, but for now, the point we need to
       bring into focus is this: Because the absence of a supervening cause of death is one aspect of
       the causation element of the offense, as our supreme court has interpreted it, the burden of
       proof on this issue lies with the State, as a matter of due process. Patterson, 432 U.S. at 210.
¶ 55       IPI Criminal 4th (Supp. 2011) No. 7.15, the pattern instruction on the issue of “Causation
       In Homicide Cases Excluding Felony Murder,” states this burden explicitly. The instruction
       provides that “the State must prove beyond a reasonable doubt that defendant’s acts were a
       contributing cause of the death and that the death did not result from a cause unconnected with
       the defendant.” (Emphasis added.) Id.
¶ 56       We acknowledge our supreme court’s statements, repeated most recently in People v.
       Staake, 2017 IL 121755, ¶ 53, that, once the defendant’s conduct is proven to be a “sufficient
       cause,” the victim’s death “is presumed to have resulted” from that conduct. Or what comes to
       the same: If the defendant’s conduct was a contributing cause of the victim’s death, it is
       “presumed” to be a legal or proximate cause.
¶ 57       But that cannot mean, as the State would have it, that the defendant bears the burden of
       “rebutting” this “presumption,” in the sense of having to prove that there was a supervening
       cause of the victim’s death. As far as we can tell, from the cases cited in the briefs and our own
       research, our supreme court has never held that.
¶ 58       And with good reason. As the Criminal Code of 1961 (Criminal Code) (720 ILCS 5/1-1
       et seq. (West 2006)) stands, the absence of a supervening cause is part of an element of the
       crime of murder, and due process thus requires the burden of proof—more precisely, the
       burden of persuasion and the burden of production—to lie with the State; it cannot be shifted
       onto the defendant, by means of a rebuttable presumption or otherwise. Sandstrom v. Montana,

                                                   -8-
       442 U.S. 510, 523-24 (1979) (rebuttable presumption that shifts burden of persuasion onto
       defendant on element of offense violates due process); People v. Watts, 181 Ill. 2d 133, 147
       (1998) (rebuttable presumption that shifts burden of production onto defendant on element of
       offense violates due process); see also Patterson, 432 U.S. at 210; Mullaney v. Wilbur, 421
       U.S. 684, 691-702 (1975) (where malice was element of murder statute, defendant could not
       be required to rebut presumption that the killing was with malice); People v. Jeffries, 164 Ill.
       2d 104, 114 (1995) (“A defendant’s due process rights are violated when the burden shifts to
       the defendant to disprove an element of the offense.”).
¶ 59        And for what it is worth, even if supervening causation was carved out of the causation
       element and treated as an affirmative defense to murder—which it is not—the burden of proof
       would remain with the State under section 3-2 of the Criminal Code, which holds the State to
       the burden of proof even on an affirmative defense (besides insanity). 720 ILCS 5/3-2 (West
       2006); People v. Hari, 218 Ill. 2d 275, 297 (2006). One way or the other, the burden of proof
       on this issue will always lie with the State, at least in Illinois.
¶ 60        The State cites People v. Mars, 2012 IL App (2d) 110695, ¶ 17, where the court cast this
       “presumption” in the following terms: “Once the State establishes a sufficient legal proximate
       cause of death through an act for which the defendant is responsible, a presumption arises that
       the death resulted from the culpable act of the defendant.” And this “presumption,” the court
       added, “then must be rebutted by the defendant’s presentation of contrary evidence that the
       sole cause of death was” the supervening cause. (Emphasis in original.) Id.
¶ 61        It is not clear that these passages from Mars mean what the State says they mean, that the
       “presumption” places the burden on the defendant to prove the existence of a supervening
       cause of death. In any event, that interpretation of Mars, for the reasons we have explained, is
       inconsistent with settled principles of due process; the burden of proof never shifts to the
       defendant on the question of supervening cause. If the State is correctly reading Mars, we
       respectfully disagree with that decision on this point.
¶ 62        When we talk about a “presumption” in the context of supervening causation, we are not
       talking about a shifting of the burden of proof to the defendant. The only thing we mean—the
       only thing we constitutionally could mean—is this: Unless there was a supervening cause, a
       contributing cause of the victim’s death is presumed to also be a legal or proximate cause, and
       it is therefore sufficient to establish causation under the first degree murder statute.
¶ 63        This “presumption,” in short, is a principle of liability. If there is no issue as to supervening
       causation (there usually is not), causation is proven if contributing causation is proven. But in
       those rare cases where supervening cause is an issue, the trier of fact may not convict a
       defendant unless it also finds that the State has proven, beyond a reasonable doubt, that there
       was no supervening cause of death. IPI Criminal 4th (Supp. 2011) No. 7.15; see also IPI
       Criminal 4th (Supp. 2011) No. 7.15, Committee Note (give instruction where “causation is an
       issue”); People v. Pinkney, 322 Ill. App. 3d 707, 718 (2000) (instruction should be given where
       supervening causation “is argued by the defense”).
¶ 64        With this preliminary but critical point in mind, we turn next to the parties’ presentations
       of their theories in closing arguments.




                                                     -9-
¶ 65                                                    B
¶ 66       Relying principally on our supreme court’s decision in Brackett, 117 Ill. 2d 170, the State
       argued that the sum total of its burden, on the issue of causation, was to prove that defendant’s
       conduct “contributed to” Gerelle’s death. And his conduct did, the State argued, because it
       “set[ ] in motion the chain of events” that culminated in Gerelle’s death, five years later, when
       he “rolled off the bed” and “landed face down in a pillow,” unable to right himself because of
       the injuries defendant had caused. In other words, if defendant shook Gerelle (as he admitted
       he did), and if the shaking caused his neurological injuries and associated motor deficits (as
       the State took Dr. Goldberg’s testimony to establish), then there was “sufficient proof of
       causation” for a murder conviction.
¶ 67       The defense returned to a theme it had sketched in its opening statement: that some of the
       evidence to be adduced “will go to cause of death,” specifically, “to supervening cause of
       death.” Elaborating on this theme in its closing argument, the defense homed in on the question
       of how Gerelle wound up facedown in the body pillow. Very little was known about this tragic
       event. There was no eyewitness account. And one cannot “assume,” as the State maintained,
       that Gerelle somehow “rolled off the bed” of his own volition.
¶ 68       That hypothesis, the defense argued, did not square with Michelle’s testimony that he could
       not roll over at all, at least not when he was wearing his braces. More generally, it did not
       square with the evidence of Gerelle’s significant motor deficits and immobility, particularly
       when his legs were tightly bound together at night by the external brace. Nor could a trier of
       fact reasonably find that a violent seizure jerked Gerelle out of the bed, since Michelle testified
       that he no longer needed seizure medication and that his seizures, when he did have them, were
       “mild,” anyway, affecting only his eyes and arms.
¶ 69       So what did happen to Gerelle? The defense did not claim to have a definitive answer. Its
       point, rather, was that the State failed to exclude a “supervening cause of death.” One unsettling
       implication—that Gerelle could have been the victim of an intentional act by either his mother
       or sister—was clear enough, but counsel, for obvious reasons, was none too eager to draw out
       that implication in explicit terms. Counsel did propose, however, that Gerelle’s death could
       have been the result of “gross negligence” in his care, since the evidence showed, among other
       things, that a six-year-old spastic quadriplegic was left unattended for no less than 16 hours.
¶ 70       In rebuttal, the State painted defense counsel’s argument as a flat-out accusation that
       Michelle murdered Gerelle. Beyond that, the State insisted that “there is not a causation issue.
       There is not an issue with the circumstances of the way this child was found. That child, if it
       wasn’t for the defendant, that child could have got up and ran away, but he couldn’t because
       of what this defendant did.” Defendant, in other words, was a contributing cause of Gerelle’s
       death, and that was the end of the matter. As for the question posed by the defense’s
       supervening-cause argument—how did Gerelle wind up in the pillow?—the State simply
       reiterated, without further elaboration, “[o]bviously, this had [sic] child fell into the pillow, fell
       into the pillow and suffocated.”
¶ 71       Let us briefly take stock, before moving on to examine the trial court’s findings and
       remarks on the issue of supervening causation. There is no denying that the defense raised the
       issue, making it a central theme of the case (among others) all the way through the trial, from
       opening statements to closing arguments.
¶ 72       And the issue was not one that the State, or for that matter the trial court, could brush aside
       as inconsequential. A fuller discussion of its merits will have to wait, but we will say this much

                                                    - 10 -
       for the time being: The defense had a point. The State’s case left open serious questions about
       the circumstances of Gerelle’s death, insofar as its only theory (that Gerelle rolled over into
       the pillow) appeared to be directly at odds with its own evidence (that Gerelle could not, in
       fact, roll over). And that created a triable issue regarding a potential supervening cause of
       death, some act or event, apart from defendant’s conduct, that explained how Gerelle wound
       up facedown in the pillow in which he suffocated. Cf. People v. Everette, 141 Ill. 2d 147, 157
       (1990) (noting that State’s own evidence may give rise to question of self-defense); People v.
       Cacini, 2015 IL App (1st) 130135, ¶ 45 (same).
¶ 73       With the question thus at issue, it was the State’s burden to prove, beyond a reasonable
       doubt, that Gerelle’s death did not result from a supervening cause. And the trial court, for its
       part, had to hold the State to that burden.

¶ 74                                                   C
¶ 75       In its detailed findings, the trial court focused on the contested medical testimony and the
       question whether defendant’s conduct caused Gerelle’s neurological injuries and resulting
       motor deficits. As to the circumstances of Gerelle’s death, the trial court found, simply, that
       Michelle discovered him “face down in a pillow,” with his leg braces on and that he could not
       remove his face from the pillow because of the injuries that defendant had caused. In an
       otherwise comprehensive recitation of its findings, spanning 24 pages of transcript, the one
       topic on which the trial court said not a single word was the issue of supervening causation.
¶ 76       That absence was not lost on defense counsel, who immediately raised the issue to the
       court:
                   [DEFENSE COUNSEL]: Judge, is there a finding on the causation? I don’t even
               know if you touched on that issue.
                   THE COURT: There is a finding of first degree murder, finding of guilty on first
               degree murder, both counts. That’s the Court’s ruling in this case.
¶ 77       Defendant’s posttrial motion thus alleged that the trial court erred “in not giving a finding
       of fact on the defendant’s argument of a supervening cause of death.” The court’s response to
       that posttrial argument—the one and only time it addressed it—forms the crux of this issue on
       appeal.

¶ 78                                                  1
¶ 79       But first, we must address the State’s argument, however briefly made, that defendant has
       forfeited this claim of error. Forfeiture occurred, says the State, not because defendant did not
       raise the issue of supervening cause at trial (he clearly did, repeatedly and pointedly, at every
       stage of trial) and not because defendant failed to raise it posttrial (he obviously did) but
       because, in the State’s view, defendant’s theory of supervening causation at trial differed from
       the one he now argues on appeal. According to the State, at trial, defendant accused Gerelle’s
       mother of murdering her child, rolling him over onto the pillow, knowing that he would
       suffocate. On appeal, says the State, defendant is merely suggesting that Gerelle’s death was
       the result of “gross negligence,” in that his mother failed to restrain or secure Gerelle in the
       bed and did not check on him for 16 hours after putting him to bed the previous night.
¶ 80       The State is wrong, for more than one reason. For one thing, the underlying predicate of its
       forfeiture argument is not supported by the record. Defense counsel never outright said that

                                                  - 11 -
       Gerelle’s mother intentionally acted against her child. Counsel did, on the other hand,
       specifically argue that, in the absence of any evidence as to how the child ended up facedown
       in a pillow, the cause of death could have been an act of “gross negligence.”
¶ 81       Was there an implication that another theory of cause of death might have been an
       intentional act of murder? Probably so. It is a sensitive matter, accusing a mother of murder—
       even one faced with such an arduous, around-the-clock task, over the past five years, of caring
       for the most disabled of children—which might explain why the prospect may have been left
       dangling, unspoken, at trial. Enough so, at least, that the State chastised defense counsel in
       rebuttal closing for even suggesting that possibility.
¶ 82       But just because the State accused defendant at trial of making that argument does not
       mean that he did. Nor does it change the fact that, even if defendant’s position could be read
       as such, defendant also argued the mother’s “gross negligence,” a quote taken directly from
       the defense’s closing argument. Defendant was obviously free to argue more than one
       supervening cause of death. The State’s forfeiture argument, in other words, ignores the
       argument defendant explicitly raised—“gross negligence”—and claims that the only argument
       defendant raised was one counsel never said aloud. Needless to say, we do not find any merit
       in that argument.
¶ 83       We would add, secondly, that, even if the State had accurately represented the record to us
       and defendant only argued intentional murder as a supervening cause, we still would not find
       forfeiture here. Defendant had no burden of proof on this question. As we have noted above,
       defendant need only raise the issue of supervening causation (he did), and there need only be
       slight evidence to support it (there was), and the burden then falls on the State to disprove
       supervening cause. Whether that supervening cause was intentional murder or gross
       negligence, defense’s argument on appeal is the same: the trial court never considered the
       State’s burden to disprove supervening cause beyond a reasonable doubt, regardless of how,
       precisely, defendant presented that argument in the trial court. The precise formulation of that
       argument in the trial court might be relevant to the merits of that argument, but it would have
       nothing to do with forfeiture of the issue raised here on appeal.

¶ 84                                                  2
¶ 85       On to the merits. As noted, despite the defense’s consistent claim in both its opening
       statement and closing argument that supervening causation was an element the State could not
       disprove, the trial court made no mention of it in its extensive findings. Its absence was even
       more notable given the extensive findings the trial court made on the scientific evidence. Nor
       did the trial court address it even when defense counsel specifically asked for its finding on
       causation.
¶ 86       Still, a trial court is “not required to mention everything—or, for that matter, anything—
       that contributed to its verdict.” People v. Curtis, 296 Ill. App. 3d 991, 1000 (1998). So the trial
       court’s initial silence alone, conspicuous as it might seem, does not support a claim of error in
       and of itself.
¶ 87       That is not to say, however, that the trial court’s initial omission of the issue cannot take
       on new significance in light of what it did say later on, in ruling on the posttrial motion. After
       defendant alleged posttrial that the trial court failed to consider the element of lack of
       supervening cause, the trial court responded:


                                                   - 12 -
                 “With regard to the argument of a supervening cause of death, I don’t know if that
                 refers to what happened to him later in life, in terms of how he was positioned in the
                 bed or whatever. I believe that he was put in that state by the defendant’s actions.”
¶ 88        The parties go to great battle over what the trial court meant here. We start with the
       presumption that the trial court understood and correctly applied the law at a bench trial—
       unless the record affirmatively shows otherwise. People v. Hernandez, 2012 IL App (1st)
       092841, ¶ 41.
¶ 89        This presumption is seldom overcome, but on a few occasions, we have ordered a new trial
       where it was clear that the court, sitting as the trier of fact, misunderstood some aspect of the
       burden of proof. See, e.g., id. (trial court misinterpreted element of statute); People v.
       Robinson, 368 Ill. App. 3d 963, 977-78 (2006) (same); People v. Kluxdal, 225 Ill. App. 3d 217,
       224 (1991) (court applied improper burden of proof to insanity defense).
¶ 90        The State says that the trial court’s quote above shows that it understood and properly
       applied the law by “reject[ing]” defendant’s “purely speculative theory.” The State’s argument
       goes like this: (1) Defendant’s shaking of the baby, causing brain injuries, was a contributing
       cause of Gerelle’s death; (2) once proven, there is a presumption that defendant is legally
       responsible for the death; (3) defendant can overcome that presumption only by carrying his
       burden of showing that the sole cause of death was a supervening cause; (4) defendant’s theory
       of supervening causation was “purely speculative,” and thus he “utterly failed to rebut the
       presumption”; and (5) the trial court, in short hand, was merely explaining all of this in the
       quote above.
¶ 91        If the State’s interpretation were correct, the trial court committed error. We have already
       rejected the State’s position that the defendant bears the burden of proving the existence of a
       supervening cause. As we said above, due process demands that, once the issue of supervening
       cause becomes an issue in a trial (as it clearly did here), the State has the burden of disproving
       it. If the trial court, as the State claims, was assigning the burden of proof to defendant and
       claiming he did not carry it, we would reverse this conviction on that basis alone.
¶ 92        But we do not think the trial court’s comments could be reasonably interpreted as the State
       urges. In fact, we do not see how anything the trial court said could be taken as a comment on
       the merits of defendant’s supervening-cause argument. For ease of reading, we quote the
       comments one more time:
                 “With regard to the argument of a supervening cause of death, I don’t know if that
                 refers to what happened to him later in life, in terms of how he was positioned in the
                 bed or whatever. I believe that he was put in that state by the defendant’s actions.”
¶ 93        Defendant says this language, especially the first sentence, shows that the trial court did
       not understand the concept of “supervening cause.” We think that is an overstatement. But we
       would agree that the court expressed some confusion over defendant’s argument, stating that
       “I don’t know if” the supervening-cause argument “refers to *** how he was positioned in the
       bed or whatever.” We mean no criticism of the trial court, speaking extemporaneously, but
       words such as “I don’t know if” and “or whatever” suggest that the trial court might have had
       less than a firm understanding of the particulars of defendant’s supervening-cause argument.
¶ 94        But that is where the second sentence comes in. After its uncertain attempt to paraphrase
       defendant’s supervening-cause argument, the court came back with the reason why that
       argument failed: because Gerelle “was put in that state by the defendant’s actions.” (Emphasis


                                                   - 13 -
        added.) That “state”—meaning that state of spastic quadriplegia, which rendered Gerelle
        defenseless once facedown on the pillow. (“That state” could not have meant the state of being
        face-down in the pillow; defendant did not cause that to happen from his prison cell.)
¶ 95        In other words, even if the trial court was not entirely clear on the specifics of the
        supervening-cause argument, it did not matter; “whatever” the particulars of that argument
        might entail (Michelle’s gross neglect or her intentional act), Gerelle would not have
        suffocated if he had not been paralyzed, and he was paralyzed by defendant’s actions five years
        earlier. So the details of the supervening-cause argument did not matter; the State had proven
        that the paralysis was a contributing cause of Gerelle’s death. And so the murder conviction
        would stand. Cf. Domagala, 2013 IL 113688, ¶¶ 21, 41 (trial court “appeared to misapprehend
        the law” in stating that “ ‘[i]t doesn’t matter’ whether there was gross medical negligence in
        this case” because defendant, having battered the victim, would still be liable for murder).
¶ 96        That was error. That reasoning writes the supervening-cause doctrine out of the law.
        Supervening causation only becomes an issue after the State proves that the defendant’s actions
        were a contributing cause of death, the first prong of the two-prong causation analysis. If
        contributing cause alone were enough to sustain a murder conviction in this context, the
        supervening-cause doctrine would cease to exist. And there would be no need for IPI Criminal
        4th (Supp. 2011) No. 7.15.
¶ 97        Imagine if it were otherwise. Anyone whose conduct has caused a victim significant
        injuries or impairments would be liable for murder if those injuries or impairments figured, in
        any way whatsoever, in the victim’s eventual death, no matter what the accompanying facts.
¶ 98        Say a defendant shoots Victim A, causing paralysis. Five years later, a caregiver
        intentionally drowns Victim A by holding him underwater. Without a supervening-cause
        analysis, would the original defendant now be a murderer? After all, if Victim A had not been
        paralyzed, he might have been able to fight back, so contributing causation exists. Such a result
        would be preposterous. But under the trial court’s reasoning (echoed by the State, we would
        note, throughout the trial), the original defendant would be liable for murder. The caregiver’s
        intentional act five years later would be utterly irrelevant to the original defendant’s guilt for
        murder.
¶ 99        Or consider the same scenario, but the caregiver places Victim A, wheelchair-bound,
        perilously dangling on the edge of a curb to a high-traffic intersection, then leaves Victim A
        unattended. If the wheelchair tips into traffic, causing a vehicle to hit and kill Victim A, is the
        original shooter-defendant guilty of murder? Again, Victim A would not have been in that
        situation, paralyzed and wheelchair-bound, were it not for the original act of shooting him. But
        suggesting that the caregiver’s negligence would not at least be part of the analysis and that
        the original defendant would be guilty of murder, regardless, would be wholly unreasonable.
¶ 100       Or transplant facts from a real case, involving an infant, to a boy like Gerelle, paralyzed
        from an act of abuse. Suppose that child is put to sleep at night, and during the night, a swarm
        of fire ants invades the bedroom and inflicts thousands of bites on the unattended, immobile
        child. See Pearson v. State, 601 So. 2d 1119, 1121 (Ala. Crim. App. 1992). Is the original
        defendant guilty of abuse now a murderer? After all, if the child had been of sound body, surely
        he would have left the bedroom to safety. But it would be absurd not to at least consider the
        possibility that the insect attack constituted a supervening cause, cutting off liability to the
        original defendant. See id. (in case charging defendants with criminal liability for child neglect,
        attack by ants on sleeping infant was supervening cause of death).

                                                    - 14 -
¶ 101        The State did not help matters at trial. It encouraged the trial court to follow its mistaken
        understanding of the law. The State never acknowledged its burden to prove the absence of a
        supervening cause of death. Even in its rebuttal argument, after the defense argued the issue,
        the State simply asserted again that Gerelle, somehow or other, “[o]bviously *** fell into the
        pillow and suffocated.” Never mind how, never mind the details, and never mind whether that
        was even possible, given what the State’s own evidence showed about his physical inability to
        roll over while wearing braces. Evidently, the State thought that it did not need to take up such
        questions, because its burden on the element of causation was just to prove that defendant’s
        conduct “contributed to” Gerelle’s death by causing his injuries and nothing more.
¶ 102        And the trial court followed the State’s lead: In initially announcing its finding of guilt, the
        court found that Gerelle suffocated in the pillow because of the injuries defendant had caused
        five years earlier but said nothing responsive to the question, raised by the defense, as to how
        Gerelle could have gotten himself into the pillow in the first place, given the State’s own
        evidence of his significant motor deficits. In a meticulous ruling, the trial court covered every
        aspect of this case in full detail but never so much as mentioned supervening causation—not
        even when directly asked about it by defense counsel, immediately after the ruling was
        announced.
¶ 103        As we have acknowledged, the trial court was not required to say anything about this issue
        in its findings. But when asked about the omission in the posttrial motion, the court continued
        to lop off this half of the causation element. Instead of addressing the issue of supervening
        cause, the court merely rephrased its earlier finding that defendant’s conduct was a
        contributing cause of Gerelle’s death, because five years ago, defendant caused Gerelle’s
        paralysis and resulting limitations. That, in the trial court’s view, was enough to sustain the
        murder charge.
¶ 104        The trial court thus erred by failing to consider whether the State had proven, beyond a
        reasonable doubt, the absence of a supervening cause in Gerelle’s death.

¶ 105                                                   D
¶ 106        At oral argument and in its brief, the State argues that a supervening cause could break the
        causal chain only when it constitutes “gross negligence.” Because both the trial court and the
        State misapprehended the law, we take this opportunity to clarify matters.
¶ 107        We start by quoting IPI Criminal 4th (Supp. 2011) No. 7.15 in full:
                     “In order for you to find that the acts of the defendant caused the death of ___, the
                 State must prove beyond a reasonable doubt that defendant’s acts were a contributing
                 cause of the death and that the death did not result from a cause unconnected with the
                 defendant. However, it is not necessary that you find the acts of the defendant were the
                 sole and immediate cause of death.” Id.
¶ 108        First and once again, IPI Criminal 4th (Supp. 2011) No. 7.15 makes clear that the presence
        of contributing causation and the absence of supervening causation are both aspects of the
        causation element that the State must prove beyond a reasonable doubt. Proving contributing
        causation, alone, is not enough, at least not in the rare case that supervening causation is at
        issue.
¶ 109        And obviously, the fact finder will reach the question of supervening causation only if it
        first finds that the State has proven that the defendant’s acts were a contributing cause of death.


                                                     - 15 -
        If the State cannot even prove contributing causation, an acquittal must follow. So the finding
        of contributing causation against the defendant is a necessary start but by no means the end of
        the inquiry.
¶ 110        Just as obviously, as the second sentence of the pattern instruction makes clear, there can
        be more than one contributing cause of death. The fact that there is a second contributing cause
        does not automatically relieve the defendant (whose actions also contributed to the death) of
        criminal liability.
¶ 111        For example, if the defendant and another individual both shoot a victim and the coroner
        cannot identify which of the gunshot wounds was fatal, the defendant remains liable for murder
        as a principal, because his shooting of the victim was at least one of the contributing causes of
        death. See People v. Brown, 169 Ill. 2d 132, 153 (1996). If the defendant and several other men
        beat a victim to death, but it is not possible to identify whether the defendant’s blows alone
        were the fatal ones, the defendant nevertheless may be convicted as a principal because his
        actions at least contributed to the death. See People v. Martinez, 348 Ill. App. 3d 521, 530-31
        (2004); see also Nere, 2018 IL 122566, ¶¶ 33-35 (discussing Brown and Martinez).
¶ 112        So when does the second cause of the victim’s death relieve the defendant from criminal
        liability? According to IPI Criminal 4th (Supp. 2011) No. 7.15, that occurs when the victim’s
        death resulted “from a cause unconnected with the defendant.” Id. When is a second cause
        “unconnected with the defendant?” The pattern instruction does not further define that phrase.
¶ 113        We can start with what that phrase does not mean. It does not and cannot mean that there
        is no causal “connection” whatsoever between the defendant’s actions and the victim’s death.
        If there is no causal connection whatsoever, there is no contributing causation in the first place,
        and there is no need to consider the question of supervening causation—the defendant is
        already not guilty of murder. That was the trial court’s error, believing that, as long as
        defendant’s conduct contributed to Gerelle’s death, the supervening-cause argument failed.
¶ 114        So what do we mean by a cause that is “unconnected with the defendant?” We know this
        much, for starters: The question of supervening causation speaks to the second element of
        causation, that of legal causation. And a supervening cause only relieves the defendant of
        criminal liability if it breaks the causal chain and becomes the sole legal cause of the victim’s
        death, sometimes called the sole proximate cause.
¶ 115        That doctrine is seen more often in tort cases than in the criminal law. But “ ‘the analogies
        between civil and criminal cases in which individuals are injured or killed are so close that the
        principle of proximate cause applies to both classes of cases. Causal relation is the universal
        factor common to all legal liability.’ ” People v. Hudson, 222 Ill. 2d 392, 401 (2006) (quoting
        People v. Lowery, 178 Ill. 2d 462, 466 (1997)). “Although proximate cause as a prerequisite
        for liability originated in torts, ‘the civil concepts of proximate cause are equally applicable to
        criminal cases.’ ” People v. Cook, 2011 IL App (4th) 090875, ¶ 17 (quoting Hudson, 222 Ill.
        2d at 402). As we put it long ago, “[t]he problem of legal causation arises in both tort and
        criminal law cases, and they are analogous to each other and have been treated in a similar
        manner by the courts.” People v. Gulliford, 86 Ill. App. 3d 237, 241 (1980).
¶ 116        Our supreme court has described the second causation element, or legal causation, thusly:
                 “Legal cause ‘is essentially a question of foreseeability’; the relevant inquiry is
                 ‘whether the injury is of a type that a reasonable person would see as a likely result of
                 his or her conduct.’ [Citation.] Foreseeability is added to the cause-in-fact requirement


                                                    - 16 -
                because ‘even when cause in fact is established, it must be determined that any variation
                between the result intended *** and the result actually achieved is not so extraordinary
                that it would be unfair to hold the defendant responsible for the actual result.’ 1 W.
                LaFave, Substantive Criminal Law § 6.4, at 464 (2d ed. 2003).” Hudson, 222 Ill. 2d at
                401.
¶ 117       Though Hudson was a felony-murder case, somewhat different than a more traditional
        murder prosecution, our courts have repeated the notions of fairness and foreseeability in
        considering supervening causation issues outside the realm of felony-murder prosecutions.
        See, e.g., Nere, 2018 IL 122566, ¶ 31 (to establish legal cause, result of death “ ‘must be
        enough similar to, and occur in a manner enough similar to, the result or manner which the
        defendant intended *** that the defendant may fairly be held responsible for the actual result’ ”
        (quoting 1 Wayne R. LaFave, Substantive Criminal Law § 6.4(a), at 630-31 (3d ed. 2018));
        Mars, 2012 IL App (2d) 110695, ¶ 17 (intervening conduct that is “abnormal and not
        reasonably foreseeable” will exonerate defendant of criminal liability); Cook, 2011 IL App
        (4th) 090875, ¶ 18 (proximate cause of death in aggravated DUI prosecution “is established if
        an injury was foreseeable as the type of harm that a reasonable person would expect to see as
        a likely result of his or her conduct.” (Internal quotation marks omitted.)); Gulliford, 86 Ill.
        App. 3d at 241 (“in both the criminal law and in tort law the concept of foreseeability of the
        ensuing harm caused from the culpable act of a defendant plays a large role”); People v.
        Caldwell, 295 Ill. App. 3d 172, 181 (1998) (after defendant beat elderly woman, who suffered
        broken neck and severed spinal cord in process, family decision to remove woman from life
        support was not supervening cause of her death, relieving defendant of criminal liability, but
        instead was “natural and foreseeable result of defendant’s wrongful act”).
¶ 118       The focus, then, is on whether the second and immediate cause of death is deemed
        sufficiently within the natural and probable sequence of events (that is, sufficiently
        foreseeable) that a defendant may fairly be held responsible for the death or whether the
        immediate cause of death is so “abnormal” or beyond the natural sequence of events
        (unforeseeable) that a defendant may not be fairly held responsible for the result. What is
        deemed sufficiently “foreseeable” that a defendant may be “fairly” held responsible for the
        death, notwithstanding the successive cause of death, is the question the fact finder must
        decide. See Brackett, 117 Ill. 2d at 176-77 (legal causation is question of fact).
¶ 119       The State is not wrong to suggest that a second actor’s “gross negligence” may be a
        supervening cause of death. Of course it may. But it is incorrect to say that this can be the only
        instance of a supervening cause. Any number of things could occur within a sequence of
        events, besides gross negligence, that could be so unforeseeable that it would be unfair to hold
        the defendant liable for the victim’s death.
¶ 120       An act of God, for example. Imagine if Gerelle had died because lightning struck his house
        and caused an electrical fire in his room, causing Gerelle’s death before his mother had the
        chance to save him. No gross negligence or intentional act there, but a fact finder might
        reasonably consider the fire to be a supervening cause. Even though Gerelle could have
        escaped from the room had he not been paralyzed—and thus defendant’s conduct contributed
        to his death—a fact finder might determine that the lightning strike and electrical fire were so
        far beyond the natural and expected chain of events that it would be unfair to impose liability
        on defendant for murder.


                                                    - 17 -
¶ 121       Or imagine that Gerelle’s mother suddenly died of a stroke or heart attack and the two of
        them lived alone, such that Gerelle was left unattended for several days and died in some way
        from neglect. The mother would be blameless, of course, but a fact finder could reasonably
        conclude that her sudden death and the resulting neglect of Gerelle were so beyond the normal
        sequence of events that it would be unfair to charge defendant with Gerelle’s death, even
        though he could have survived had he not been paralyzed due to defendant’s actions.
¶ 122       “Gross negligence” often comes up in the case law because there have been several
        reported decisions involving medical treatment of a victim grievously wounded by a
        defendant’s conduct. In those cases, the victim dies, and the defendant blames medical
        negligence as a supervening cause of the victim’s death. We have held in those cases that
        ordinary medical mistakes will not constitute a supervening cause but that gross negligence or
        intentional malpractice could.
¶ 123       But the reason always comes back to foreseeability, and sometimes we have said so
        explicitly: Ordinary medical mistakes that contribute to a victim’s death do not absolve the
        defendant of liability because they are considered a foreseeable occurrence after the defendant,
        by his conduct, placed the victim in the position of requiring imminent lifesaving measures.
        See, e.g., Mars, 2012 IL App (2d) 110695, ¶ 17 (“Unskilled or improper medical treatment
        that aggravates a victim’s preexisting condition or contributes to the victim’s death is
        considered reasonably foreseeable and does not constitute an intervening act unless the
        treatment is so bad that it can be classified as gross negligence or intentional malpractice.”);
        People v. Robinson, 199 Ill. App. 3d 494, 503 (1990) (unless treatment of injured victim is “so
        bad that it can be classified as gross negligence or intentional malpractice,” unskilled or
        improper medical treatment “is considered reasonably foreseeable and, thus, does not
        constitute an intervening act”); Gulliford, 86 Ill. App. 3d at 241 (“unskillful medical
        treatment,” short of gross or intentional malpractice, “is reasonably foreseeable”).
¶ 124       Other times, we have not used the word “foreseeable,” instead using the concept of
        “disconnection” between the defendant’s action and the immediate cause of death, as does IPI
        Criminal 4th (Supp. 2011) No. 7.15. Yet the focus remains on whether the immediate cause of
        death, the perceived medical negligence, was within or outside the natural causal chain of
        events, which is just another way of asking whether it was foreseeable. See Cook, 2011 IL App
        (4th) 090875, ¶ 30 (phrase “ ‘in the natural or probable sequence,’ ” in jury instruction on
        proximate cause of death in aggravated DUI prosecution, “incorporates the element of
        foreseeability”).
¶ 125       Here are just a few examples: People v. Giovanetti, 70 Ill. App. 3d 275, 284-85 (1979)
        (emergency cardiac massage that allegedly severed liver of victim, leading to his death, was
        not supervening cause because “[t]he original trauma inflicted by defendant triggered the
        sequence of events leading to emergency treatment. That treatment, therefore, hardly qualifies
        as an act disconnecting defendant’s conduct from the ultimate demise as an independent
        intervening cause”); People v. Baer, 35 Ill. App. 3d 391, 395 (1976) (“it is apparent that the
        acute secondary pneumonia resulted directly from paralysis induced by the blow to the head.
        It was not a separate intervening act disconnected from the injury inflicted, and therefore will
        not relieve defendants from liability for the death of [victim].”); People v. Paulson, 80 Ill. App.
        2d 44, 49 (1967) (“death was caused by an infection which developed during an operation to
        relieve a hematoma, the hematoma having been caused by a blow to the head allegedly inflicted
        by the defendant. The chain of events ultimately causing the death of [victim] was set in motion

                                                    - 18 -
        by the act of defendant, and therefore the resulting infection was not disconnected from
        defendant’s act [citation].”).
¶ 126       So that is what IPI Criminal 4th (Supp. 2011) No. 7.15 means when it says the State must
        prove that the victim’s death “did not result from a cause unconnected with the defendant.”
        The State must prove that the successive, immediate cause of death was of a type that was
        sufficiently foreseeable in the natural sequence of events put into motion by defendant’s
        conduct that it would not be unfair to hold the defendant criminally liable for the death. The
        immediate cause of death is “unconnected” from the defendant’s conduct if it is of a type that
        is outside the natural causal chain—if it is unforeseeable and thus unfair to hold against the
        defendant.
¶ 127       We are not suggesting that the “precise manner of death” must be foreseeable, down to the
        minutiae. Brackett, 117 Ill. 2d at 180-81 (after defendant beat elderly woman so severely she
        could neither swallow nor tolerate feeding tube, her death from asphyxia after nursing-home
        staff tried to feed her manually was not supervening cause of death: “the defendant did not
        have to foresee that this victim would die from asphyxiation in order to be guilty of felony
        murder”); see also Cook, 2011 IL App (4th) 090875, ¶ 18 (“Although the foreseeability of an
        injury will establish [proximate] cause, the extent of the injury or the exact way in which it
        occurs need not be foreseeable.” (Internal quotation marks omitted.)); see also People v.
        Johnson, 392 Ill. App. 3d 127, 131 (2009) (same).
¶ 128       Requiring that level of foreseeability would place an impossible burden on the State. A
        defendant who grievously injures a victim might not specifically foresee that she will contract
        meningitis as a postsurgical complication, but he could foresee that some medical complication
        might result from the lifesaving measures prompted by the defendant’s wrongful acts. That is
        why we have tried to emphasize that the question is whether the successive, immediate cause
        is “of a type that a reasonable person would see as a likely result of his or her conduct.”
        (Emphasis added.) (Internal quotation marks omitted.) Hudson, 222 Ill. 2d at 401. The State
        need only show that the immediate cause of death is “ ‘enough similar to, and occur[red] in a
        manner enough similar to, the result or manner which the defendant intended *** that the
        defendant may fairly be held responsible for the actual result.’ ” Nere, 2018 IL 122566, ¶ 31
        (quoting 1 Wayne R. LaFave, Substantive Criminal Law § 6.4(a), at 630-31 (3d ed. 2018)).
¶ 129       Here, the evidence showed that Gerelle’s mother used a body pillow, an obvious
        suffocation risk, as a substitute for a bed railing and that she did not check on him for 16 hours
        after putting him to bed the previous night. The evidence also suggested the possibility of foul
        play, given that his mother testified that Gerelle was incapable of rolling over while wearing
        his braces—yet Gerelle appeared to have done just that, rolling over so that his face planted
        into the body pillow.
¶ 130   Depending on the defense’s theory—neglect or foul play or both—the question for the fact
        finder should have been whether these types of acts or events were sufficiently foreseeable that
        it would be fair to hold defendant criminally responsible for Gerelle’s death. And the State
        should have been held to the burden of proving as much beyond a reasonable doubt.

¶ 131                                                E
¶ 132       Having found that the trial court did not fully grasp the causation element of the murder
        statute and thus failed to hold the State to its burden of proof on the issue of supervening
        causation, we must determine whether the error requires reversal.

                                                    - 19 -
¶ 133       The trial court’s misunderstanding of an element at a bench trial is essentially the same as
        a jury instruction that omits or incorrectly defines an element; in either instance, the result of
        the error is that the trier of fact was misinformed about the State’s burden of proof. Hernandez,
        2012 IL App (1st) 092841, ¶ 67. So the same standard for reversal should apply. Id.
¶ 134       Because the error is a constitutional one, affecting the defendant’s right to due process,
        reversal is required unless it is “ ‘clear beyond a reasonable doubt that a rational jury would
        have found the defendant guilty absent the error.’ ” Id. (quoting Neder v. United States, 527
        U.S. 1, 18 (1999)); see also, e.g., People v. Mohr, 228 Ill. 2d 53, 69 (2008) (applying harmless-
        beyond-a-reasonable-doubt standard to instructional error); People v. Pomykala, 203 Ill. 2d
        198, 210 (2003) (same); People v. Dennis, 181 Ill. 2d 87, 95 (1998) (same). Thus, reversal is
        required unless the evidence was so “ ‘overwhelming,’ ” or so “ ‘clear and convincing,’ ” that
        the error could not have affected the verdict. Mohr, 228 Ill. 2d at 69; Dennis, 181 Ill. 2d at 95.
        The State bears the burden of proving that a constitutional error was harmless. Sullivan v.
        Louisiana, 508 U.S. 275, 278-79 (1993); People v. Patterson, 217 Ill. 2d 407, 428 (2005).
¶ 135       The State cannot satisfy this standard just by showing that there was sufficient evidence,
        such that a reasonable trier of fact, viewing the evidence in the light most favorable to the State,
        could have found in its favor. Dennis, 181 Ill. 2d at 95. The State’s arguments to that effect,
        and its reliance on cases finding sufficient evidence of causation, significantly understate its
        burden on harmless-error review. The State must show that there was not merely sufficient but
        rather overwhelming evidence to establish the absence of a supervening cause of death—so
        that no reasonable trier of fact, properly apprised of the law, would have found that the State
        failed to carry its burden on this issue.
¶ 136       What evidence does the State offer to that end? Little or none. It bears repetition that the
        State’s case left open serious questions about the circumstances and complete mechanism of
        Gerelle’s death. In particular, there was no direct evidence to establish, with any measure of
        certainty, how he ended up with his face pressing into the body pillow. And apart from that, it
        was not even clear exactly how he was positioned when he died, as his body was moved before
        the scene could be properly investigated and Michelle’s recollections on this point were
        understandably clouded even at the time and all but absent by the time of defendant’s trial 14
        years later.
¶ 137       So on the pertinent question—how Gerelle wound up in the compromised position in which
        he died—the trier of fact had to draw an inference from the limited information it had about
        his position when Michelle put him to sleep, his position when he was found, and the evidence
        of his physical abilities. There is, of course, nothing wrong with relying on inferences when
        there is no direct evidence of the events in question. But the inference must be compelling
        enough to prove that no causal force unrelated to defendant was responsible for Gerelle’s death
        by suffocation.
¶ 138       The evidence established this much: When Gerelle was put to sleep, he was flat on his
        back, in the center of the mattress (judging from the crime-scene photos, a full-size mattress,
        or thereabouts; it did not look like a toddler bed). When he was found the next day, he was no
        longer on his back and no longer in the center of the mattress. It is unclear exactly where he
        was, but apparently he was somewhere near the edge of the mattress. And the position of his
        body was somewhat unclear, but he was to some degree “on his side,” enough, anyway, that
        his face could be pressing straight down into the body pillow alongside the bed. The sole


                                                     - 20 -
        indentation in the body pillow—a small, fluid-crusted, oval indentation in the shape of his
        mouth—confirmed that his face was in that position.
¶ 139       If Gerelle wound up in this position through his own movement and not as the result of
        some external—and potentially supervening—cause, then the most natural inference, as the
        State argued at trial, is that he “rolled over.”
¶ 140       Except that he could not, as far as the evidence showed. Above all, Michelle—his own
        mother and principal caretaker in the years following his injuries—had never seen him roll
        over with his braces on, and as far as she knew, he was not able to do that.
¶ 141       To be precise, Michelle’s testimony was in response to counsel’s question whether Gerelle
        could roll over when he was wearing his “leg braces and arm braces.” And while she testified
        that Gerelle was wearing both, the crime-scene photos and Dr. Denton’s testimony—that
        Gerelle died with his arms locked in the flexed position that the braces were meant to remedy—
        suggested otherwise.
¶ 142       But even if Gerelle was not wearing his arm braces, that would be far from convincing
        evidence that he could have rolled over in these circumstances. There is no evidence to suggest
        (as defendant asserts, in arguing that Michelle could have been grossly negligent) that the arm
        braces—foam braces that wrapped around Gerelle’s elbows—were either meant to keep him
        from rolling over or capable of doing so. One might even think that they would have made it
        somewhat easier, by holding his arms straight along his sides, instead of leaving them locked
        at 90-degree angles, as they were when he died.
¶ 143       What is more, the specialist in rehabilitative medicine, who oversaw Gerelle’s therapy for
        five years and had expert knowledge of the scope of his paralysis, spoke directly to the question
        of his physical capacities at the time of his death. In his stipulated testimony, Dr. Sisung stated
        that Gerelle “lacked significant motor control” and could not walk or crawl on his own. If he
        could roll over on his own, Dr. Sisung surely could have established that fact. Yet he said
        nothing that even arguably supported the State’s inference.
¶ 144       In short, the State presented no evidence that affirmatively supported the inference that
        Gerelle rolled over on his own. Whether none was available or whether the State simply failed
        to button-up its case, the point is the same. A rational trier of fact, properly apprised of the
        State’s burden of proof, would look at this gap in the evidence and see a reason to find that the
        State did not prove the absence of a supervening cause beyond a reasonable doubt.
¶ 145       The State’s rollover theory aside, did the evidence overwhelmingly support an inference
        that Gerelle could have ended up in this position as a result of his own movement? Perhaps he
        sat up in bed and fell over, his face landing in the body pillow and his body landing on its side?
        No, Michelle testified that Gerelle could not sit up on his own.
¶ 146       Perhaps a seizure jostled him into this position involuntarily? It seems not; Michelle
        testified that he no longer needed his seizure medication and that his seizures had been “mild,”
        anyway, causing him to “extend his arms out a little bit and just retract them back. And his
        eyes would roll back a little bit.” Those effects could not explain how Gerelle wound up as he
        did.
¶ 147       If Gerelle could not walk, crawl, sit up, or roll over on his own and if a seizure could not
        have caused him to wind up where he did, then how did he get there? The record discloses one
        last possibility to consider. Michelle testified that Gerelle could “scoot,” although she did not
        describe what that motion involved. (One thinks here of the infant, similarly unable to walk,


                                                    - 21 -
        crawl, sit up, or roll over, who somehow manages to circumnavigate the crib, entirely on his
        or her back.) Perhaps Gerelle “scooted” himself into the position in which he suffocated?
¶ 148       Perhaps. But it is far from clear. It would be one thing if we could infer that he “scooted”
        to the edge of the bed (as opposed to having rolled over, perhaps more than once, to get into
        that position) and fell out. Maybe then he could have fallen, with the aid of gravity, into a
        position that he could not rotate into on his own.
¶ 149       But the evidence did not clearly show that he fell out of bed at all. The limited evidence
        available suggests that Gerelle’s body, or at least most of it, apart from his head, was still on
        the mattress; it was only his face that was in contact with the body pillow. That is the inference
        Dr. Denton drew after reviewing Michelle’s contemporaneous statements to investigators and
        other aspects of the crime-scene investigation, as part of his inquiry into the cause of death.
        The lack of any visible indentation in the body pillow, other than the one caused by Gerelle’s
        mouth, also supports this view of the facts. Michelle’s testimony that Gerelle’s legs were
        “alongside the bed” might suggest that his body was next to, not on top of, the mattress. But
        that testimony, offered 14 years after the fact, is vague and ambiguous at best.
¶ 150         In any event, there was nowhere for Gerelle to fall. At 11 inches thick, according to Dr.
        Denton’s measurements, the body pillow was only inches below the plane of the mattress,
        which was set on the floor. So whatever Michelle meant by “scooting,” it does not clearly
        explain how Gerelle wound up as he did without rolling over, or sitting up and falling over,
        neither of which he was able to do.
¶ 151       To be sure, Michelle was concerned about Gerelle “scooting” himself out of bed. That, she
        said, is why she put the body pillow next to his mattress. And however it happened, in fine-
        grained detail, Gerelle ended up where Michelle anticipated he might end up. Viewing this
        evidence in the light most favorable to the State and drawing every possible inference in its
        favor, a rational trier of fact could find that the State’s evidence on the issue of supervening
        causation was sufficient. But only barely. And barely sufficient evidence is a far cry from
        overwhelming evidence. We cannot reverse defendant’s conviction outright on this basis, but
        we also cannot say that the trial court’s error was harmless beyond a reasonable doubt.
¶ 152       The State’s principal citation, Brackett, 117 Ill. 2d 170, does not compel a different result.
        As a sufficiency case, Brackett does not control our harmless-error inquiry. But it still merits
        scrutiny.
¶ 153       The defendant in Brackett raped and battered an elderly woman, causing significant
        internal and external injuries that left her unable to effectively swallow, expel food from her
        trachea, or tolerate a feeding tube. Id. at 173-74, 177-78. Yet she had to be fed somehow. Short
        on options, the nursing home staff took to feeding her pureed food with a spoon, which at first
        she seemed to tolerate. Id. at 174. In the end, however, she died of asphyxiation, after some of
        that food aspirated into her trachea and she could not expel it. Id. at 174-75.
¶ 154       The State focuses on the supreme court’s conclusion that there was sufficient evidence of
        causation, where the defendant’s conduct left the victim vulnerable to choking to death on her
        food. See id. at 177-79. Here, the State analogizes, defendant’s conduct left Gerelle vulnerable
        to suffocating in the pillow. The analogy has some merit, as far as it goes. And it goes to the
        issue of contributing causation. But Brackett did not hold, as the State has claimed (time and
        again, in the trial court and on appeal), that proof of contributing causation suffices to prove
        causation generally. Supervening causation must also be absent. Id. at 176.


                                                    - 22 -
¶ 155        In other words, even though the Brackett defendant caused the victim’s heightened
        vulnerability to choking, he would not automatically be the legal cause of her death if she
        wound up choking. It would still matter how that result came to pass. And that question could
        be answered with certainty in Brackett. It was clear that the nursing home staff was trying its
        best to safely feed the victim. But her injuries left them “unable to use a feeding method that
        would have avoided the possibility of choking.” Id. at 178. Thus, no matter what the staff did,
        she would either starve or choke. Her death was imminent, and the causal link between that
        result and the defendant’s conduct was undisturbed by any outside forces, be it intentional
        misconduct, grossly negligent care, or aberrant and unforeseeable events.
¶ 156        Here, too, it matters how it came to pass that Gerelle suffocated in the body pillow. But
        here, unlike in Brackett, the evidence did not answer that question with clarity. The State had
        no compelling explanation, consistent with its own evidence of Gerelle’s physical capacities,
        of how he ended up in this compromised position. In a similar vein, a trier of fact may have
        doubted that Gerelle could lack the physical ability to remove his face from the pillow (another
        key aspect of the State’s theory) but possess the seemingly greater physical ability to move
        himself from the center of the bed, where he was lying on his back (with his head on a pillow),
        to the position he wound up in. There was no overwhelming, or clear and convincing, evidence
        to rule out the intervention of causal forces independent of defendant’s conduct. See Mohr,
        228 Ill. 2d at 69; Dennis, 181 Ill. 2d at 95.
¶ 157        One last point. We do not claim to know, any more than anyone else, how Gerelle wound
        up in the compromised position that led to his tragic death. And by that we mean three things,
        all of which bear emphasis. First, we do not claim to know that there was a supervening cause
        of death. Second, even less do we purport to identify a specific supervening cause of death.
        Third, we are emphatically not accusing anyone of culpable conduct.
¶ 158        In sum, a reasonable trier of fact, holding the State to its full burden of proof, could have
        found that the State failed to establish the absence of a supervening cause beyond a reasonable
        doubt. Relieving the State of that burden was not harmless beyond a reasonable doubt.
        Defendant is entitled to a new trial.

¶ 159                                                 II
¶ 160       Lastly, we consider defendant’s challenge to the sufficiency of the evidence to ensure that
        double jeopardy does not prevent his retrial. See People v. Austin M., 2012 IL 111194, ¶ 106.
        We have just explained above that the evidence of causation was sufficient, if only barely. But
        defendant offers an entirely different challenge to the sufficiency of the evidence, one we must
        consider as well to satisfy double-jeopardy concerns.
¶ 161       Defendant argues that the evidence was insufficient to prove that his admitted act of
        shaking Gerelle caused his neurological injuries and eventual death. Rather, he says, the
        evidence established that Gerelle’s skull fracture—which had to be caused by head impact, not
        shaking alone—caused his neurological injuries. And there was no evidence, he claims, that
        he caused Gerelle to hit his head and fracture his skull. What is more, these injuries, according
        to Dr. Joseph Scheller, a pediatric neurologist who testified for the defense, could have been
        caused by an accident, like a fall onto a hard surface. So there was no evidence that Gerelle’s
        injuries were caused by abuse at all, much less abuse inflicted by defendant.
¶ 162       In summary, the causation at work, according to Dr. Scheller, went like this: Gerelle’s skull
        could only have fractured upon impact; shaking alone could not have produced that result. (Dr.

                                                    - 23 -
        Goldberg agreed with that conclusion at trial, although the parties dispute whether she took a
        different view of the matter in 2001.) The skull fracture caused hemorrhaging, which, in turn,
        caused a cascade of seizures that resulted in Gerelle’s neurological, and thus motor,
        impairments. To prove that defendant contributed to Gerelle’s death, the State thus had to
        prove that he caused Gerelle to hit his head.
¶ 163        The issue, as defendant presents it, is steeped in the expert medical testimony. But we can
        leave the experts aside. If we accept the premise of defendant’s argument—that the State had
        to prove head impact—the issue boils down to this: Could a reasonable trier of fact, viewing
        the evidence in the light most favorable to the State, find beyond a reasonable doubt that
        defendant caused Gerelle to hit his head while shaking him? See Jackson v. Virginia, 443 U.S.
        307, 319 (1979); People v. Ross, 229 Ill. 2d 255, 272 (2008). Our answer to this question is
        yes, which means that defendant’s sufficiency challenge fails, no matter what we might
        conclude about the experts and their testimony.
¶ 164        Defendant says there is no evidence to support this inference: In his confession and plea
        allocution, he admitted that he shook Gerelle, but he did not admit that Gerelle hit his head.
¶ 165        Defendant’s guilty plea is, of course, a judicial admission that he shook Gerelle and thus a
        fixed point in this case. But defendant’s admission was one piece of evidence, among others,
        at his murder trial. And the trier of fact was free to draw any inferences that the evidence as a
        whole supported.
¶ 166        Three pieces of evidence are critical. First, Dr. Scheller testified, and no other physician
        disputed, that the head impact had to occur sometime between January 27 and 29, 2001. (This
        was based primarily on Dr. Scheller’s interpretation of Gerelle’s CT scans.) Second, defendant
        admitted that he shook Gerelle on the morning of January 29, 2001. Third, Gerelle’s symptoms
        became evident immediately after defendant shook him: Having shown no signs of trauma thus
        far, Gerelle suddenly stopped breathing and presented to the emergency room with decerebrate
        posturing, an abnormal muscular position that the attending physician immediately recognized
        as a sign of severe brain injury.
¶ 167        True, Dr. Scheller testified that the timing of the head impact could only be narrowed to
        roughly a two-day window. And defendant was by no means the only person alone with
        Gerelle, or charged with his care, during that time. Defendant and Michelle divided
        responsibility for his care according to their work schedules—Michelle worked days;
        defendant worked nights—and sometimes left him alone with six-year-old Brianna, when
        Michelle had to leave for her shift before defendant returned from his. So let us grant that, for
        all the doctors could know, Gerelle’s skull might have been fractured, perhaps accidentally,
        while he was in someone else’s care. But does that mean the trier of fact could not reasonably
        find otherwise?
¶ 168        No. The trier of fact still had to reconcile this possibility with the other two pieces of
        evidence we mentioned. That exercise yields the following account of events: Defendant shook
        Gerelle during the two-day timeframe identified by Dr. Scheller, but Gerelle did not hit his
        head. Someone else caused Gerelle’s skull fracture during that same time frame, but Gerelle
        did not manifest any symptoms of his neurological injuries when that happened. Instead, those
        injuries just happened to become evident as soon as defendant shook Gerelle.
¶ 169        Compare that dubious string of inferences to the alternative explanation: Gerelle hit his
        head and fractured his skull when defendant shook him—by his own admission, during the
        time frame necessary to cause the injury in question.

                                                   - 24 -
¶ 170       Granted, defendant did not include that detail in his confession or his guilty plea. But that
        fact is not dispositive, at least not if a reasonable explanation of the omission can be found.
        The trial court thought that defendant “minimized” his conduct, as defendants sometimes do.
        Or one might think: Someone who was exhausted and frustrated enough to resort to shaking
        his infant son honestly might not have realized, in that frayed state, that the child’s head hit
        something as it whiplashed.
¶ 171       It is reasonable to reject defendant’s account of events as too improbable, perhaps all too
        convenient, to believe. It would be a striking coincidence if Gerelle had sustained two entirely
        unrelated traumatic injuries in the span of two days and those injuries simultaneously became
        evident—as defendant’s bad luck would have it, immediately after he shook Gerelle. But upon
        rejecting that scenario, the only alternative is to find, as the trial court did, that Gerelle must
        have hit his head when defendant shook him. That would hardly be surprising. And we have
        identified above two plausible explanations for why that detail was not mentioned in
        defendant’s confession or plea allocution; either he did not realize Gerelle’s head contacted
        something at the time of the shaking, or he did but tried to minimize his conduct to the court.
¶ 172       We cannot say that the trial court’s inference was unreasonable. Thus, even if we grant
        defendant his interpretation of the medical evidence, we must still reject his sufficiency
        challenge. The State did not fail to prove that defendant caused Gerelle’s injuries. A retrial
        would not violate double-jeopardy principles.

¶ 173                                                 III
¶ 174       One last point. As we have noted, our resolution of the issues raised on appeal does not
        require us to address the medical evidence presented at trial or the conflicting interpretations
        of that evidence offered by the parties’ respective experts. That said, we are not unsympathetic
        to defendant’s point, in his opening brief, that the scientific underpinnings of the “shaken baby
        syndrome” and “abusive head trauma” diagnoses have been increasingly called into question
        by a new body of scientific research in the years since Gerelle’s tragic injuries in 2001.
¶ 175       In recent years, courts have started to take note of these scientific developments and to
        grapple with their implications for the validity of shaken-baby prosecutions in general. See,
        e.g., Del Prete v. Thompson, 10 F. Supp. 3d 907, 909, 957-58, 957 n.10 (N.D. Ill. 2014)
        (finding that Illinois habeas corpus petitioner established “actual innocence” gateway
        exception, where evidence called into question whether “a claim of shaken baby syndrome is
        more an article of faith than a proposition of science”). This is a welcome, perhaps long
        overdue, development. And we are in no way trying to buck that trend. But here, defendant
        pleaded guilty to shaking Gerelle. Because that is a fixed point in this case, the implications of
        this emerging research are questions that we must leave for another day. We can only hope
        that courts and prosecutors alike will approach them with the rigor and caution that they
        demand.


¶ 176                                       CONCLUSION
¶ 177      Defendant’s conviction is reversed. The cause is remanded for a new trial.

¶ 178      Reversed and remanded.


                                                    - 25 -